DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI et al. (US PUB. 2016/0086885).
Regarding claim 23, INAGAKI teaches a substrate comprising: 
a first portion of the substrate 10 including a first plurality of metal layers (e.g. note metal layers (160Fa, 151, 156 & 58F) in 150Fa-b, Fig. 8A-9A); 
a second portion of the substrate 10 (see Fig. 1 above) including a second plurality of metal layers (e.g. note metal layers in layer 150Sb in Fig. 9A-9C); 5PATENT Qualcomm Ref. No.: QCOM-4879US (184428) 

a first plurality of posts 36 and a second plurality of posts 60s coupled together through a conductive film 60s such that the first plurality of posts and the second plurality of posts couple the first portion of the substrate to the second portion of the substrate (see Fig. 1); 
a gap between the first portion of the substrate and the second portion of the substrate; and a mold 20z configured to fill the gap between the first portion of the substrate and the second portion of the substrate (one of the ordinary skill in the art would recognize that 20z fills/occupies any gap/opening between the first and second portions of the substrate 10, see Fig. 1).  
Regarding claim 25, INAGAKI teaches the substrate of claim 23, wherein the first plurality of metal layers from the first portion of the substrate includes three or more metal layers, and wherein the second plurality of metal layers from the second portion of the substrate includes three or more metal layers (see INAGAKI’s Fig.1 and note two or three metal layers in the first and second portions of the substrate).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI as applied to claim 23 above, and in further view of Kuniaki (WO 2018/101051)
Regarding claim 24, while INAGAKI teaches wherein the mold 20z includes a non-conductive paste and/or a non-conductive film; however, INAGAKI is silent on  wherein the conductive film includes an anisotropic conductive film and/or an adhesive. 
.

Claims 1-2, 4-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI et al. (US PUB. 2016/0086885) in view of Pai et al. (US Patent 5,786,238).
Regarding claim 1, INAGAKI teaches a substrate comprising: 
a first portion (see Fig. 1 below) of the substrate 10 including a first plurality of metal layers (e.g. note metal layers (160Fa, 151, 156 & 58F) in 150Fa-b, Fig. 8A-9A); 
a second portion (see Fig. 1 below) of the substrate including a second plurality of metal layers (e.g. note metal layers in layer 150Sb in Fig. 9A-9C); 
a plurality of insulating layers (150Fa-b & 150Sa-b) configured to separate the first plurality of metal layers and the second plurality of metal layers (see Fig. 1 and 8A-9C); and 
a first plurality of posts 36 couple the first portion of the substrate to the second portion of the substrate (see Fig. 1 and Fig. 3B & Fig. 8A-9C);
a gap between the first portion of the substrate and the second portion of the substrate 10; and a mold 20z configured to fill the gap between the first portion of the substrate and the second portion of the substrate (one of the ordinary skill in the art 

    PNG
    media_image1.png
    942
    883
    media_image1.png
    Greyscale

INAGAKI is silent on a plurality of interconnects coupled together through a plurality of solder interconnects such that the first plurality of posts and the plurality of interconnects couple the first portion of the substrate to the second portion of the substrate. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Pai teaches in Fig. 1J, wherein a plurality of interconnects (42 and/or 21) and a plurality of posts 40 coupled together through a 
Regarding claim 2, the combination of INAGAKI and Pai teaches the substrate of claim 1, further comprising: a first metal layer of the first plurality of metal layers includes a first plurality of traces (e.g. 158Fa) embedded in the first portion of the substrate (INAGAKI’s Fig. 8A-8C); and a second metal layer of the second plurality of metal layers includes a second plurality of traces embedded in the second portion of the substrate (note conductive traces in layer 150Sb in INAGAKI’s Fig. 9A-9C).
Regarding claim 4, the combination of INAGAKI and Pai teaches the substrate of claim 2: wherein the first plurality of posts are located on an inner metal layer of the substrate; and wherein the plurality of interconnects are located on another inner metal layer of the substrate (INAGAKI’s Fig. 1 and Pai’s Fig. 1J).  
Regarding claim 5, the combination of INAGAKI and Pai teaches the substrate of claim 1, wherein the mold includes a non- conductive paste and/or a non-conductive film (resin 20z is non-conductive). 
Regarding claim 6, the combination of INAGAKI and Pai teaches the substrate of claim 1, wherein the plurality of solder interconnects are located inside of the substrate, and wherein the plurality of solder interconnects are located between the first portion of 
Regarding claim 7, the combination of INAGAKI and Pai teaches the substrate of claim 6, wherein the plurality of solder interconnects are at least partially surrounded by solder resist, wherein the solder resist is located inside the substrate (portion of 20z in INAGAKI or 46 in Pai’s device).  
Regarding claim 8, the combination of INAGAKI and Pai teaches the substrate of claim 7, wherein the first plurality of metal layers from the first portion of the substrate includes three or more metal layers, and wherein the second plurality of metal layers from the second portion of the substrate includes three or more metal layers(see INAGAKI’s Fig. 1).
Regarding claim 9, the combination of INAGAKI and Pai teaches the substrate of claim 1, wherein the plurality of interconnects comprises a second plurality of posts, wherein the first plurality of posts are over the second plurality of posts (note the two sections of the posts in INAGAKI’s Fig. 1 and Pai’s Fig. 1j).
Regarding claim 12, the combination of INAGAKI and Pai teaches the substrate of claim 1, wherein the substrate is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  
. 

Claims 13-14, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI et al. (US PUB. 2016/0086885) in view of Pai et al. (US Patent 5,786,238) and Tomikawa et al. (US PUB 2016/0143134).
Regarding claim 13, INAGAKI teaches a substrate a method of fabricating a substrate comprising: 
forming a first portion (see Fig. 1 below) of the substrate 10 including forming a first plurality of metal layers (e.g. note metal layers (160Fa, 151, 156 & 58F) in 150Fa-b, Fig. 8A-9A); 184428 27 
forming a second portion (see Fig. 1 below) of the substrate including forming a second plurality of metal layers (e.g. note metal layers in layer 150Sb in Fig. 9A-9C); 
forming a plurality of insulating layers (150Fa-b & 150Sa-b) configured to separate the first plurality of metal layers and the second plurality of metal layers (see Fig. 1 and 8A-9C); 
forming a first plurality of posts 36 and a plurality of interconnects (e.g. 60S); and
coupling the first plurality of posts 36 to the plurality of interconnects 60S such that the first portion of the substrate and the second portion of the substrate are coupled together (see Fig. 1 and Fig. 3B & Fig. 8A-9C). 

INAGAKI and Pai are silent on wherein coupling the first plurality of posts to the plurality of interconnects forms a gap between the first portion of the substrate and the second portion of the substrate; and filling the gap with a mold. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Tomikawa teaches in Para [0029] and Fig. 8C, wherein coupling the first plurality of posts to the plurality of interconnects forms a gap between the first portion of the substrate and the second portion of the substrate; and filling the gap with a mold. As such, said claim feature would have been obvious and within the ordinary skill in the art.

    PNG
    media_image1.png
    942
    883
    media_image1.png
    Greyscale

Regarding claim 14, the combination of INAGAKI, Pai and Tomikawa teaches the method of claim 13, further comprising: forming a first plurality of traces (e.g. 158Fa) embedded in the first portion of the substrate, the first plurality of traces (e.g. 158Fa) formed in a first metal layer of the first plurality of metal layers; and forming a second plurality of traces embedded in the second portion of the substrate, the second plurality of traces formed in a second metal layer of the second plurality of metal layers (note conductive traces in layer 150Sb in INAGAKI’s Fig. 9A-9C).  

Regarding claim 17, the combination of INAGAKI, Pai and Tomikawa teaches the method of claim 15, wherein the plurality of interconnects include a plurality of solder interconnects (INAGAKI’s Fig. 1, Pai’s Fig. 1J & Tomikawa’s Fig. 8C).  
Regarding claim 18, , the combination of INAGAKI, Pai and Tomikawa teaches the method of claim 17, further comprising surrounding the plurality of interconnects, at least partially, by solder resist (portion of 20z in INAGAKI or 46 in Pai’s device).  
Regarding claim 19, , the combination of INAGAKI, Pai and Tomikawa teaches the method of claim 18, wherein the plurality of interconnects comprises a second plurality of posts, wherein the first plurality of posts are over the second plurality of posts (note the two sections of the posts in INAGAKI’s Fig. 1,  Pai’s Fig. 1j & Tomikawa’s Fig. 8C). 
Regarding claim 22 , the combination of INAGAKI, Pai and Tomikawa teaches the method of claim 13, wherein the first portion of the substrate and the second portion of the substrate are fabricated using an embedded trace substrate process (INAGAKI’s Fig. 1, Pai’s Fig. 1j & Tomikawa’ s Fig. 8C).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI and Pai as applied to claim 1 above, and in further view of Hong et al. (US PUB. 2015/0091177).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over INAGAKI, Pai and Tomikawa as applied to claim 13 above, and in further view of Hong et al. (US PUB. 2015/0091177).
Regarding claim 15, the combination of INAGAKI, Pain d Tomikawa teaches the method of claim 14: wherein the first metal layer is a top layer of the substrate, and the first plurality of traces (e.g. 158Fa) are configured to couple to a surface mount circuit component (110L or 110M) and wherein the second metal layer is a bottom layer of the substrate; however, said combination is silent on the second plurality of traces are configured to couple to another surface mount circuit component. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Hong teaches in Fig. 20, wherein the second plurality of traces at a bottom .
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. With respect to the product claims, the Examiner maintains that the claim amendment does not add distinguishing features over the prior art. INAGAKI teaches all of the claim structural features except the coupling through solder interconnects. Pai teaches coupling a first portion and second portion of a substrate and their associated posts and interconnects through solder interconnect (see the rejection above). As such, the combination of the prior art provides a teaching that reads on the claim features. Furthermore, the limitation “a gap between the first portion … and the second portion of the substrate; and a mold configured to fill the gap between … the substrate” does not add structural weight to the claim and towards the final structure. In other words, the “gap” is not a limiting feature as it is directed towards a process step in the intermediate stage of the device fabrication and it is no longer present in the final structure. Therefore, in a product/device claims, if the prior art teaches the limitation “a mold”, then the structural limitation is met (see rejection above). 
With respect to the process claims, the applicant’s arguments have been considered but they are moot due to new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIMOR KARIMY/Primary Examiner, Art Unit 2894